Filed:   December 6, 2012

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4953
                       (4:11-cr-00416-TLW-5)


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

SHAWN JERMAINE DAVIS, a/k/a Big Boy,

                Defendant - Appellant.



                             O R D E R


           The Court amends its opinion filed October 2, 2012, as

follows:

           On page 5, section IV, first paragraph, lines 3 and 4,

-- the sentence “Counsel’s motion to withdraw is denied at this

time” is deleted; and the name “Pratt” in the final line is

corrected to read “Davis.”

                                        For the Court – By Direction


                                            /s/ Patricia S. Connor
                                                      Clerk
                            UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4953


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHAWN JERMAINE DAVIS, a/k/a Big Boy,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:11-cr-00416-TLW-5)


Submitted:   September 17, 2012           Decided:   October 2, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Ervin, III, Darlington, South Carolina, for Appellant.
Alfred William Walker Bethea, Jr., Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shawn Jermaine Davis pled guilty in accordance with a

written     plea        agreement           to    conspiracy        to      distribute        five

kilograms or more of cocaine, 280 grams or more of cocaine base,

fifty     kilograms       or      more       of    marijuana,         and    a     quantity      of

methamphetamine, in violation of 21 U.S.C. § 846 (2006).                                  He was

sentenced to 264 months in prison.                             Davis now appeals.              His

attorney     has    filed         a     brief      in       accordance      with     Anders      v.

California,        386    U.S.         738       (1967),      raising       two    issues      but

concluding       that    there        are    no    meritorious         issues      for    appeal.

Davis     has    filed        a    pro       se    supplemental          brief     raising       an

additional issue.          We affirm.



                                                   I

            In     the    Anders         brief,        counsel   questions         whether     the

district court complied with Fed. R. Crim. P. 11.                                 Our review of

the     transcript       of       the     Rule         11   proceeding       discloses        full

compliance with the Rule.                        Further, the record reflects that

Davis’    plea     was    knowing        and      voluntary      and     that     there    was    a

factual basis for the plea.                  We therefore affirm the conviction.



                                                  II

            Counsel        next          questions          whether      the      sentence       is

reasonable.          Davis’           advisory         Guidelines      range       was    262-327

                                                   2
months.             There     were    no    objections          to     the     presentence

investigation           report,   which    the    court    adopted.          In    imposing

sentence, the district court considered the Guidelines range,

the 18 U.S.C.A. § 3553(a) (West Supp. 2011) factors, and the

arguments of counsel. * Further, the court mentioned that: Davis’

offense was both significant and serious; he had an extensive

criminal          history,    including     several      drug        convictions     and    a

conviction for a violent offense; he had served little time for

his past offenses; and he had shown no respect for the law.

Weighing in Davis’ favor was the fact that he had cooperated

with the United States.

                  We review a sentence for reasonableness, applying an

abuse-of-discretion standard.                Gall v. United States, 552 U.S.

38, 51 (2007).            This review requires consideration of both the

procedural and substantive reasonableness of the sentence.                               Id.

We     first       determine      whether     the     district         court      correctly

calculated the defendant’s advisory Guidelines range, considered

the     applicable          § 3553(a)      factors,      analyzed        the      arguments

presented          by   the    parties,     and     sufficiently         explained       the

selected sentence.            United States v. Lynn, 592 F.3d 572, 575-76

(4th       Cir.    2010).      With     respect     to    the    explanation        of     the

sentence, the court “must place on the record an individualized

       *
           Davis declined allocution.



                                             3
assessment based on the particular facts of the case before it.”

United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).                        If

the sentence is free of procedural error, we then review the

substantive reasonableness of the sentence.                     Lynn, 592 F.3d at

576.     This review requires us to consider the totality of the

circumstances     and      to     decide         “whether     the      sentence   was

reasonable—i.e.,        whether      the    [d]istrict        [j]udge    abused   his

discretion in determining that the § 3553(a) factors supported”

the selected sentence.          Gall, 552 U.S. at 56.

            We conclude that the district court did not abuse its

discretion in imposing the 264-month sentence.                      The court fully

complied with the required procedures, properly calculating the

Guidelines range, considering the arguments presented, providing

an     individualized     assessment,          and   taking     into    account   the

§ 3553(a)    factors.          The    sentence,       which     falls    within   the

Guidelines     range,     is     presumptively        reasonable,        see   United

States v. Go, 517 F.3d 216, 218 (4th Cir. 2008), and Davis did

not rebut this presumption.



                                           III

            In his pro se brief, Davis claims that his attorney

was ineffective.         Claims of ineffective assistance of counsel

generally are not cognizable on direct appeal unless the record

conclusively     establishes         counsel’s       “objectively       unreasonable

                                           4
performance” and resulting prejudice.                           United States v. Benton,

523    F.3d    424,   435    (4th     Cir.       2008).           Rather,    to     allow   for

adequate development of the record, a defendant ordinarily must

bring an ineffectiveness claim in a 28 U.S.C.A. § 2255 (West

Supp. 2011) motion.           United States v. Baptiste, 596 F.3d 214,

216 n.1 (4th Cir. 2010).             After reviewing the record, especially

the transcript of sentencing, we conclude that ineffectiveness

does    not    conclusively        appear       on        the    record.       We    therefore

decline to address the merits of the claim.



                                             IV

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Davis’ conviction and sentence.                                 This court

requires that counsel inform Davis, in writing, of the right to

petition      the   Supreme       Court    of       the    United     States    for    further

review.       If Davis requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in    this        court        for        leave      to    withdraw        from

representation.       Counsel’s motion must state that a copy thereof

was served on Davis.

               We dispense with oral argument because the facts and

legal    contentions        are    adequately             presented    in   the      materials



                                                5
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6